


Exhibit 10.8

 

LEGG MASON, INC. 1996 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Legg Mason, Inc. (the “Company”) hereby grants to you (the “Participant”),
pursuant to the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended (the
“Plan”), an award of restricted shares of the Company’s Common Stock (the
“Award”), upon and subject to the restrictions, terms and conditions set forth
below.  This document constitutes Participant’s “Award Notification”. By
electronically accepting the Award, you are acknowledging your acceptance of the
Award subject to the restrictions and upon the terms and conditions set forth in
this Agreement and the Plan. The number of shares of restricted stock included
in the Award shall be as set forth on the third party website pursuant to which
this Award Notification is electronically delivered to Participant and in the
books and records of the Company, which shall control, absent manifest error, in
the event of a discrepancy.  The Grant Date for this Award shall for all
purposes be             , 20    .

 

This Award is subject in all respects to the applicable provisions of the Plan. 
Such provisions are incorporated herein by reference and made a part hereof. 
Capitalized terms that are not defined in Section 5.7 below are defined in the
Plan and shall have the meanings specified in the Plan.

 

In addition to the terms, conditions and restrictions set forth in the Plan, all
terms, conditions and restrictions set forth in this Agreement are applicable to
the Award granted hereby.

 

1.                                      RIGHTS AS A STOCKHOLDER.

 

Until the Shares subject to this Award have vested under Section 3, Participant
shall have no ordinary rights as a stockholder with respect to such Shares other
than the right to receive dividends or distributions on the Shares as set out
below.  Therefore, until the Shares subject to this Award have vested,
Participant shall have no rights to vote the underlying Shares or to take
physical possession of or transfer the Shares.  Notwithstanding the foregoing,
the Company, in its sole discretion, may elect to permit Participant to vote
unvested Shares subject to this Award at one or more meetings of stockholders of
the Company.  Commencing on the Grant Date, Participant shall have the right to
receive dividends and other distributions on the Shares that are the subject of
this Award unless and until such Shares are forfeited pursuant to Section 3
hereof; provided, however, that any dividend or other distribution (including,
without limitation, a stock dividend or stock split) that is not a cash dividend
or distribution shall be delivered to the Company, shall be held by the Company
in accordance with Section 2 below and shall be subject to the same vesting
schedule and other restrictions as the Shares with respect to which such
dividend or other distribution was made.  In connection with the payment of such
dividends or other distributions, the Company may deduct any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for the account of Participant or may include such dividend or
distribution in the payroll of Participant’s employer so that such dividend or
distribution is included within the compensation of Participant for withholding
and other taxation purposes.  Participant shall be entitled to retain cash
dividends and distributions received regardless of whether the Shares with
respect to which such dividends or distributions were made are subsequently
forfeited pursuant to Section 3 hereof.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, prior to the date on which the Shares
subject to this Award vest pursuant to Section 3 hereof, such Shares shall be
subject to the restrictions on transferability contained in Section 4.1 hereof.

 

2.                                      CUSTODY AND DELIVERY OF SHARES.

 

Shares subject to this Award (and any related property received under Section 1
hereof) shall be issued in street name to an account of the Company and held in
such account until the Shares have vested under Section 3 hereof.  Participant
may not receive or take possession of any unvested Shares subject to this Award,
either through physical share certificates or through book-entry accounts held
by, or in the name of, Participant.  The Company may commingle the unvested
Shares subject to this Award with other shares of restricted stock or other
equity awards granted to other employees under the Plan.  The Company shall not
allow any transfers of unvested Shares subject to this Award from its account,
other than transfers to another account of the Company.  The Company may hold
unvested Shares subject to this Award at any financial institution or other
custodian that it from time to time chooses, in its sole discretion, and shall
not be responsible to Participant for any losses or damages resulting from the
choice of, or actions or omissions of, any financial institution or other
custodian that holds unvested Shares on behalf of the Company.  The Company
shall deliver Shares subject to this Award that have vested pursuant to
Section 3 below to Participant through book entry transfer to an account in
Participant’s name at a financial institution, which may, but is not required to
be, the institution or other custodian that holds the unvested Shares on behalf
of the Company.  Share certificates representing vested Shares shall not be
issued by the Company until such Shares have been delivered to Participant’s
account as specified above.  Participant hereby authorizes the Company, and any
financial institution or other custodian at which the Company establishes an
account in which the Shares subject to this Award are held, to hold all unvested
shares as discussed above, to transfer any vested shares to Participant’s
account as discussed above and to transfer to the Company and cancel any Shares
subject to this Award that are forfeited pursuant to Section 3 below.  The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to the delivery of any Shares hereunder; provided that the Company
shall not pay the expenses related to any sale of vested Shares subject to this
Award, regardless of whether such sale is made to satisfy expenses or
withholding or other taxes.

 

3.                                      VESTING AND FORFEITURE.

 

(a)                                  Except as otherwise provided in the Plan or
in Section 3(b) of this Agreement, twenty-five percent (25%) of the Shares
subject to Participant’s Award shall vest, shall be delivered to an account of
Participant, shall become transferable and shall cease to be subject to
forfeiture on each of April 30, 20    , April 30, 20   , April 30, 20     and
April 30, 20     (each, a “Vesting Date”).

 

(b)                                 Participant’s right to vest in this Award is
conditioned upon Participant’s continuous employment with the Firm, except to
the limited extent to which vesting may continue following a termination of
Participant’s employment as provided below.  If Participant’s continuous
employment with the Firm terminates or is interrupted for any reason stated
below, Participant’s rights with respect to the Award shall be affected as
follows:

 

2

--------------------------------------------------------------------------------


 

(1)                                  Resignation.  Except as otherwise provided
below or otherwise agreed by the Committee, if Participant resigns or otherwise
terminates his or her employment with the Firm for any reason, Participant’s
unvested Award shall be forfeited and Participant’s vested but undistributed
Award (if any) shall be distributed to Participant in accordance with Section 2
hereof.

 

(2)                                  Disability.  Upon termination of
Participant’s employment with the Firm by reason of his or her Disability, on
the date of such termination, Participant’s unvested Award shall be 100% vested
and all restrictions upon the Shares subject to Participant’s Award shall
lapse.  Participant’s vested Award shall be distributed to Participant in
accordance with Section 2 hereof.

 

(3)                                  Death.  Upon termination of Participant’s
employment with the Firm due to death, on the date of such termination,
Participant’s unvested Award shall be 100% vested and all restrictions upon the
Shares subject to Participant’s Award shall lapse.  Participant’s vested Award
shall be distributed to his or her beneficiaries in accordance with Section 4.2
hereof.

 

(4)                                  Termination for Cause.  Upon termination of
Participant’s employment by the Firm for Cause, Participant’s unvested Award
shall be immediately forfeited.

 

(5)                                  Change of Control.  In the event that a
Change of Control occurs and within 12 months of such Change of Control (i) the
Participant’s employment with the Firm is terminated by the Firm without Cause
or (ii) the Participant terminates his or her employment with the Firm for Good
Reason, then, as of the date of such termination, Participant’s unvested Award
shall be 100% vested and all restrictions upon the Shares subject to
Participant’s Award shall lapse.  Participant’s vested Award shall be
distributed to Participant in accordance with Section 2 hereof.

 

(6)                                  Termination without Cause.  Except as
otherwise specified in this Section 3(b), upon a termination of Participant’s
employment by the Firm without Cause, Participant’s unvested Award shall be
immediately forfeited.

 

(7)                                  Termination of Employment Due to
Retirement.  If Participant’s employment with the Firm terminates before the
date on which all Shares subject to Participant’s Award have vested and (i) the
reason for such termination is Participant’s retirement pursuant to Section 7.1
(or any successor retirement provision) of the Legg Mason Profit Sharing Plan
and (ii) such termination of employment is without Cause, then the unvested
portion of Participant’s Award shall continue to vest in accordance with
Section 3(a) as long as Participant does not engage in Competitive

 

3

--------------------------------------------------------------------------------


 

Activity.  If Participant engages in Competitive Activity, then the portion of
Participant’s Award that is unvested at the time Participant engages in such
activity shall be immediately forfeited.  In the event of Participant’s death
during the period in which unvested Awards are continuing to vest under this
clause (7), then, as of the date the Company becomes aware of such death,
Participant’s unvested Award shall be 100% vested and all restrictions upon the
Shares subject to Participant’s Award shall lapse.  Participant’s vested Award
shall be distributed in accordance with Section 2 hereof.

 

(8)                                  Reduction in Workforce.  If Participant’s
employment with the Firm terminates before the date on which all Shares subject
to Participant’s Award have vested and (i) such termination is due to the
elimination of Participant’s position in connection with a reduction in
workforce by the Firm and (ii) such termination of employment is without Cause,
then, as of the date of such termination, Participant’s unvested Award shall be
100% vested and all restrictions upon the Shares subject to Participant’s Award
shall lapse.  Participant’s vested Award shall be distributed to Participant in
accordance with Section 2 hereof.

 

To the extent that Section 409A of the Code applies to the vesting or
distribution of any shares hereunder, then any vesting or distribution made in
connection with or following the Participant’s separation from service (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations issued
thereunder) shall not be made earlier than the first business day of the seventh
month following the Participant’s Separation from Service, or if earlier the
date of death of the Participant.  Any vesting or distribution that is delayed
in accordance with the foregoing sentence shall be made on the first business
day following the expiration of such six (6) month period.

 

4.                                      ADDITIONAL TERMS AND CONDITIONS OF THE
AWARD.

 

4.1.                            NONTRANSFERABILITY OF SHARES.

 

Prior to the date on which Shares subject to this Award vest pursuant to
Section 3 hereof, such Shares may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Any
such attempted sale, transfer, assignment, pledge, hypothecation or encumbrance,
or other disposition of such Shares shall be null and void.

 

4.2.                            BENEFICIARIES.

 

Participant may designate in writing, on a form to be prescribed by and filed
with the Committee, a beneficiary to receive all or part of the Shares to be
distributed under the Plan in the event of Participant’s death.  A designation
of a beneficiary may be replaced by a new designation or may be revoked by
Participant at any time and in accordance with such rules and procedures
established by the Committee on a form prescribed by and filed with the
Committee.  In the

 

4

--------------------------------------------------------------------------------


 

event of Participant’s death, Shares due under the Plan with respect to which a
designation of a beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed in accordance with the
Plan to the designated beneficiary.  Distributions due under the Plan and not
subject to a beneficiary designation shall be distributed to Participant’s
estate.  If there is any question as to the legal right of any beneficiary to
receive any distribution under the Plan, the distribution in question may be
made in the sole discretion of the Committee to the estate of Participant, in
which event the Firm shall have no further liability to anyone with respect to
such distribution.  Distribution to the executors or administrators of the
estate of Participant may be conditioned on the delivery to the Committee of
such tax waivers, letters testamentary and other documents as the Committee may
reasonably request.

 

4.3.                            RIGHT OF SET OFF.

 

Notwithstanding any provisions of this Agreement to the contrary, the Committee,
the Firm and the Company may offset any amounts that Participant may owe to the
Firm against the shares subject to a Participant’s Award and any distributions
that would have otherwise been made to Participant under the Plan.

 

4.4.                            CONSENT TO ELECTRONIC DELIVERY.

 

In lieu of receiving documents in paper format, Participant hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Firm elects to or is required to deliver (including, but not
limited to, the Prospectus related to Participant’s Award, any supplements to
that Prospectus, award notifications and agreements, account statements, monthly
or annual reports, and all other forms or communications) in connection with
Participant’s Award.  Electronic delivery of a document to Participant may be
via a Firm e-mail system or by reference to a location on a Firm intranet site
or a third-party’s Internet site to which Participant has access.

 

4.5.                            SECURITIES LAWS.

 

Participant hereby represents and covenants that if in the future Participant
decides to offer or dispose of any Shares subject to this Award or interest
therein, Participant shall do so only in compliance with this Agreement, the
Securities Act of 1933, as amended, and all applicable state and local national
securities laws as appropriate.  As a condition precedent to the delivery to
Participant of any Shares subject to this Award, Participant shall comply with
all regulations and requirements of any regulatory authority having control of
or supervision over the issuance of the Shares and, in connection therewith,
shall execute any documents and make any representation and warranty to the
Company which the Committee shall in its sole discretion deem necessary or
advisable.

 

4.6.                            ADJUSTMENT.

 

In the event that there occurs (a) any change in the number of outstanding
shares of Common Stock through the declaration of dividends, stock splits or the
like or through any change in the capital account of the Company or any other
transaction referred to in Section 424(a) of the Code or (b) any other change in
the capital structure of the Company or in the Common Stock, then, if
applicable, the number and class of shares subject to this Award shall be

 

5

--------------------------------------------------------------------------------


 

adjusted as provided in the Plan.  Any decision of the Committee regarding the
amount and timing of any adjustment shall be final and conclusive.

 

4.7.                            COMPLIANCE WITH APPLICABLE LAW.

 

This Award is subject to the condition that if the listing, registration or
qualification of the Shares subject to this Award upon any securities exchange
or under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the vesting or delivery of shares hereunder, the Shares subject
to this Award may not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained.  The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.

 

By signing the Award Notification, however, the Participant acknowledges and
agrees that he or she is and remains responsible for any local compliance
requirements or regulations in relation to the receipt, ownership and possible
subsequent sale of the Company’s Common Stock.  The Participant also agrees that
he or she is responsible for any local compliance requirements or regulations in
relation to the opening and use of a U.S. brokerage account.

 

4.8.                            WITHHOLDING; TAX MATTERS

 

(a)                                  The Company may, and the Participant hereby
authorizes the Company to, deduct an amount sufficient to satisfy all federal,
state and local withholding tax requirements arising in connection with this
Award, from payments of any kind by the Company or its subsidiaries to which the
Participant would otherwise be entitled, including without limitation, salary,
bonus and other compensation.  Alternatively the Participant may elect to remit
to the Company by check an amount sufficient to satisfy any federal, state or
local withholding tax requirements, prior to the delivery of Shares pursuant to
Section 2 hereof.  As another alternative, the Participant may, with respect to
withholding taxes that are due upon vesting of Shares, elect, prior to the
vesting of any Shares subject to this Award, to irrevocably instruct the
financial institution that holds such Shares, or as applicable, the financial
institution to which such Shares shall be delivered upon vesting, prior to
vesting (x) to sell on behalf of Participant immediately on vesting a sufficient
number of vested Shares to produce funds to satisfy any federal, state or local
withholding tax requirements and (y) to pay such funds over to the Company to
satisfy such taxes and provide the Company, prior to the applicable vesting
date, with notice of such election (including a copy of such instructions). 
Notwithstanding the foregoing, if Participant fails to either provide the check
described in the prior sentence or, if applicable, provide the irrevocable sale
instructions described in the preceding sentence, in each case by the date any
withholding tax with respect to any Shares granted hereunder is due, the Company
shall, and Participant hereby authorizes the Company to, either (i) withhold
delivery of Shares or deduct amounts required to be withheld from payments of
any kind by the Company or its subsidiaries to which Participant would otherwise
be entitled, including without limitation salary, bonus and other compensation
or (ii) to irrevocably instruct the financial institution that will hold such
Shares immediately after vesting (x) to sell on behalf of Participant
immediately on vesting a sufficient number of vested Shares to produce funds to
satisfy any federal, state or local withholding tax requirements and (y) to pay
such funds over to the Company to satisfy such

 

6

--------------------------------------------------------------------------------


 

taxes.  Participant acknowledges that in the event the preceding sentence
applies, the Company shall elect either option contained therein in its sole
discretion without any liability to the Participant resulting from the option
the Company selects or the timing under which the Company makes and carries out
the election.

 

(b)                                 If Participant makes the election provided
under Section 83(b) of the Code to be taxed currently on the value of any Shares
subject to this Award notwithstanding the restrictions placed upon such Shares
(the “Section 83(b) Election”), Participant shall promptly notify the Company,
shall complete, sign and return to the Company the Section 83(b) Election
Form which was distributed to Participant and shall remit to the Company with
such form a check in an amount sufficient to satisfy any federal, state or local
withholding tax requirements.  Participant acknowledges that if he or she elects
to make a Section 83(b) election, Participant shall be responsible for filing
the appropriate form with the IRS and notifying the Compensation department
within the Company’s Finance Department within 30 days of the date of the award
that Participant made a Section 83(b) election.

 

(c)                                  The Company reserves the right to make
whatever further arrangements it deems appropriate for the withholding of taxes
in connection with any transaction contemplated by this Agreement or the Plan,
including, without limitation, providing for payments of withholding taxes by
deducting amounts required to be withheld, plus interest thereon, from payments
of any kind by the Company or any of its subsidiaries to which Participant would
otherwise be entitled.

 

4.9.                            AWARD CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT
OR FUTURE AWARDS.

 

Nothing in the Plan or in this Agreement shall confer upon Participant any right
to continue in the employ of the Company or any subsidiary of the Company for a
specified period of time or interfere with the right of the Company and its
subsidiaries to terminate such employment at any time.  In addition, neither the
Plan nor this Agreement confers any right upon the Participant to receive future
awards under the Plan.  All future awards, if any, are completely at the
discretion of the Company.  Moreover, any awards granted under the Plan are not
part of the Participant’s ordinary compensation, employment agreement, if any,
or working relationship with the Company or any of its affiliates and will
therefore not be considered as part of such compensation, agreement or
relationship in the event of severance, redundancy or resignation, unless
otherwise required by applicable law.

 

4.10.                     CLAWBACK PROVISIONS

 

Notwithstanding anything to the contrary in this Agreement, this Award is
expressly made subject to the terms of the clawback provisions set forth below. 
As a result, Participant may be required to return to the Company his or her
Award, and the Shares subject to this Award (or the value thereof), in the
situations described below.  Participant agrees that the Company may enforce the
forfeiture by all legal means available, including, without limitation, by
withholding the forfeited amount from other sums owed to Participant by the
Firm.

 

In the event of a restatement of the Company’s financial results to correct a
material error, then, if the Legg Mason, Inc. Board of Directors reasonably
determines that

 

7

--------------------------------------------------------------------------------


 

Participant’s fraud or willful misconduct were a significant contributing factor
to the need to issue such restatement and that all or any portion of
Participant’s Award, if the award was made prior to the restatement, would not
have been awarded based upon the restated financial results, then Participant
agrees to forfeit and return to the Company, to the extent permitted by
applicable law, the portion (which may be all) of this Award or the Shares
subject to this Award or value thereof (regardless of whether vesting has
occurred and restrictions terminated) that the Board of Directors, in its
discretion, determines to be appropriate.

 

5.                                      MISCELLANEOUS PROVISIONS.

 

5.1.                            SUCCESSORS; ASSIGNMENTS AND TRANSFERS.

 

This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and any person or persons who shall, upon the death
of Participant, acquire any rights hereunder.  The rights and interests of
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except in the event of death of Participant, by will or by
the laws of descent and distribution.  This Agreement may be assigned by the
Company without Participant’s consent.

 

5.2.                            NOTICES.

 

All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by actual delivery to the party entitled
thereto, or (b) by mailing in the mails of the United States or, for
Participants who reside in another country, of the other country to the address
of the party entitled thereto as set forth below, via certified or registered
mail, return receipt requested.  The notice shall be deemed to be received in
case of delivery, on the date of its actual receipt by the party entitled
thereto, and in case of mailing, five days following the date of such mailing. 
Any notice mailed to the Company shall be addressed to the Restricted Stock
Administrator of the Company at 100 International Drive, Baltimore, Maryland
21202.  Any notice mailed to Participant shall be addressed to Participant at
Participant’s address as reflected in the personnel records of the Company. 
Either party hereto may designate a different address for notices than the one
provided herein by notice to the other.

 

5.3.                            CONSENT AND DISCLOSURE REGARDING USE OF PERSONAL
INFORMATION.

 

In connection with the grant of the Award, and any other award under the Plan,
and the implementation and administration of the Plan, including, without
limitation, Participant’s actual participation, or consideration by the
Committee for potential future participation in the Plan at any time, it is or
may become necessary for the Firm to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
home country.  By accepting the Award, Participant explicitly consents (i) to
the use of such information for the purpose of being considered for
participation in future awards under the Plan (to the extent he/she is eligible
under the Plan, and without any guarantee that any award shall be made); and
(ii) to the use, transfer, processing and storage, electronically or otherwise,
of his/her personal information, as such use has occurred to date, and as such
use may

 

8

--------------------------------------------------------------------------------


 

occur in the future, in connection with this Award or any other award under the
Plan, as further described below.

 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
the Plan, or in connection with tax or other governmental and regulatory
compliance activities directly or indirectly related to the Award or any other
award under the Plan.  For such purposes only, personal information may be used
by third parties retained by the Company to assist with the administration and
compliance activities of the Plan, and may be transferred by the company that
employs (or any company that has employed) Participant from Participant’s home
country to other members of the Company and third parties located in the United
States and in other countries.  Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
Plan; (ii) Participant’s U.S., regional and local employing entity and business
unit management, including Participant’s supervisor and his/her superiors;
(iii) the Committee or its designee, which is responsible for administering the
Plan; (iv) the Company’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the Plan); and (v) internal and external legal, tax and accounting
advisors (but only to the extent necessary for them to advise the Company on
compliance and other issues affecting the awards under the Plan in their
respective fields of expertise).

 

At all times, Company personnel and third parties shall be obligated to maintain
the confidentiality of Participant’s personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties.  Such action shall always be undertaken only in accordance with
applicable law.  The personal information that the Company may collect, process,
store and transfer for the purposes outlined above may include Participant’s
name, nationality, citizenship, work authorization, date of birth, age,
government/tax identification number, passport number, brokerage account
information, or other internal identifying information, home address, work
address, job and location history, compensation, business unit, employing
entity, and Participant’s beneficiaries and contact information.  Participant
may obtain more details regarding the access and use of his/her personal
information, and may correct or update such information, by contacting his/her
human resources representative.

 

5.4                               MARKET FLUCTUATIONS.

 

The Company is not responsible for any foreign exchange fluctuations between the
Participant’s local currency, if the Participant is not located in the U.S., and
the U.S. dollar nor is the Company responsible or liable for any decrease in the
value of the Company’s Common Stock at any time, all of which shall be solely
the risk and responsibility of the Participant.

 

5.5.                            CONFLICT; GOVERNING LAW.

 

In the event of a conflict between this Agreement and the Plan, the Plan shall
control.  This Agreement shall be governed by, and interpreted in accordance
with, the internal laws of the State of New York (without regard to conflicts of
laws rules thereof).

 

9

--------------------------------------------------------------------------------


 

5.6                               COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.

 

5.7                               DEFINITIONS.

 

Unless otherwise defined herein, the following terms have the meanings set forth
below.

 

“Cause” means any one or more of the following types of behavior by Participant
which the Firm in its sole discretion finds to be sufficient reason to terminate
the Participant’s employment with the Firm:  (i) any conduct (a) that
constitutes Competitive Activity, (b) that breaches any obligation to the Firm
or Participant’s duty of loyalty to the Firm, or (c) that is materially
injurious to the Firm, monetarily or otherwise; (ii) material violation of, or
an act taken by the failure to act which causes the Firm to be in violation of
any government statue or regulation, or of the constitution, by-laws, rules or
regulations of any securities or commodities exchange or a self-regulatory
organization, or of the policies of the Firm; (iii) the entering of an order or
decree or the taking of any similar action with respect to Participant which
substantially impairs such Participant from performing his or her duties or
makes him or her ineligible from being associated with the Company pursuant to
Section 9 of the Investment Company Act of 1940, as amended, or
Section 203(f) of the Investment Advisors Act of 1940, as amended;
(iv) malfeasance, disloyalty or dishonesty in any material respect; (v) any
conviction for a felony: (vi) any failure to devote all professional time to
assigned duties and to the business of the Firm; (vii) failure to satisfactorily
perform duties, as determined by the Firm’s management in its sole discretion,
or gross misconduct or gross negligence in the performance of duties; or
(viii) failure to remain licensed to perform duties or other act, conduct or
circumstance which renders the Participant ineligible for employment with the
Firm.

 

“Change of Control” means any of the following events: (i) any person, including
a “person” as such term is used in Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended, acquires, directly or indirectly, beneficial ownership
of securities representing 50.1% or more of the combined voting power of the
outstanding equity securities of the Company; (ii) the closing of any merger,
consolidation or other reorganization involving the Company with respect to
which the stockholders of the Company immediately prior to such reorganization
do not hold, directly or indirectly, more than 50% of the combined voting power
of the outstanding equity securities of such successor entity immediately
following such transaction; (iii) the closing of any transaction involving a
sale of assets of the Company that have a total gross fair market value equal to
or more than 90% of the total gross fair market value of all of the assets of
the Company; (iv) the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or (v) within any 12-month period, individuals who,
as of May 15, 20    , constitute the board of directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such board; provided, however, that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Company’s

 

10

--------------------------------------------------------------------------------


 

board of directors shall be considered as though such individual were a member
of the Incumbent Board.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Company’s Board of Directors
or such committee or persons designated by that Compensation Committee to act on
its behalf.

 

“Common Stock” means Legg Mason, Inc. common stock, par value $.10 per share.

 

“Competitive Activity” means Participant’s engagement in any activity that
competes with any of the Firm’s business operations, as determined by the
Committee, in its sole discretion, and shall include, without limitation,
representing in any capacity, other than as an outside director, a company that
competes with the Company and its subsidiaries.

 

“Disability” means a medically determinable physical or mental impairment which
qualifies the Participant for total disability benefits under the Social
Security Act; or which, in the opinion of the Committee (based upon such
evidence as it deems satisfactory):  (i) can be expected to result in death or
to last at least 12 months and (ii) will prevent the Participant from performing
his usual duties or any other similar duties available in the Firm’s employ.

 

“Firm” means, except as otherwise provided under Section 409A of the Code and
the regulations promulgated thereunder, the employing entity of any individual
determined by the Committee to be a participant in the Plan and, if the
employing entity of any Participant should change to another affiliate of the
Company, such other affiliate.

 

“Good Reason” means (i) a material adverse change in the responsibilities of the
Participant from those in effect prior to the Change of Control and (ii) the
Participant’s principal place of employment is moved more than 50 miles from the
location immediately prior to the Change of Control, (iii) the Participant’s
base salary is significantly reduced or (iv) Participant’s incentive
compensation for a fiscal year is materially reduced from his or her incentive
compensation for the prior fiscal year, and such reduction is not related to a
reduction in the responsibilities of the Participant or either individual or
corporate performance.

 

“Grant Date” means the “Grant Date” set forth in the Participant’s Award
Notification.

 

“Legg Mason Profit Sharing Plan” means the Legg Mason & Co., LLC Profit Sharing
and 401(k) Plan and Trust, as such plan may be amended from time to time.

 

11

--------------------------------------------------------------------------------


 

“Share” means a share of Common Stock.

 

 

LEGG MASON, INC.

 

 

 

 

 

By:

 

 

Name:

Thomas C. Merchant

 

Title:

Secretary

 

12

--------------------------------------------------------------------------------
